 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   John Edwards,                                   No. CV-17-02133-PHX-DWL
10                Plaintiff,                         ORDER
11   v.
12   Vemma Nutrition, et al.,
13                Defendants.
14
15          Pending before the Court is another application to withdraw as counsel of record
16   for Plaintiff John Edwards by Ivan & Associates, P.C., Ivan & Kilmark, PLC, Florin V.

17   Ivan, and Justin M. Clark without consent. (Doc. 199.) This motion is denied as moot.
18   As the applicants note in their application, this case is closed “and there are no further

19   matters to be completed.” (Id. at 4.) Thus, there is no longer “any pending action”

20   before this Court.    LRCiv 83.3(b).    For purposes of this action, representation has
21   terminated. See, e.g., Christopher v. RJM Acquisitions LLC, 2016 WL 9504248, *1 (D.
22   Ariz. 2016) (denying motion to withdraw as moot because “no ‘pending action’—as

23   contemplated by LRCiv 83.3(b)—is before the Court”); see also Alexander v. JPMorgan

24   Chase Bank, 2015 WL 12028676, *2 (S.D. Cal. 2015) (“In light of the dismissal of the

25   case, the Motion to Withdraw as Counsel is DENIED as moot.”); Bd. of Trustees of the

26   California Ironworkers Field Pension Tr. v. S. Coast Steel Inc., 2015 WL 12645743, *5
27   (C.D. Cal. 2015) (granting summary judgment and denying withdrawal motion as moot);
28   Shupe v. Capital One Bank USA NA, 2018 WL 5298396, *6 (D. Ariz. 2018) (“The Court
 1   need not address counsel’s motion to withdraw in light of its resolution of the motions for
 2   summary judgment.”).
 3          Accordingly,
 4          IT IS ORDERED that the motion to withdraw (Doc. 199) is denied as moot.
 5   Applicants’ representation of Edwards in this action ended after judgment was entered
 6   and the applications for attorneys’ fees were resolved by the Court.
 7          Dated this 26th day of November, 2019.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
